DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the term “can” in line 11 (“whereby the patient’s chest can expand without active decompression”) which could be interpreted as an optional limitation.  Thus, the claim scope is indefinite since it is not clear whether or not the limitation following the term is required.  For purposes of examination, the limitation has been interpreted as though expansion of the chest without active decompression is not required to read on the claim.  In other words, the claim is interpreted as allowing for active decompression to expand the chest.  To positively recite the limitation and require that the expansion of the chest occurs without active decompression, it is s without active decompression…--.
Claim 11 recites “a system” in line 4.  However, “a system” has already been recited in claim 11, line 2.  Thus it is not clear if these are the same system of different systems.  For purposes of examination, the claim has been interpreted as though they are the same system.
Claim 11 recites the term “can” in line 12 (“whereby the patient’s chest can expand without active decompression”) which could be interpreted as an optional limitation.  Thus, the claim scope is indefinite since it is not clear whether or not the limitation following the term is required.  For purposes of examination, the limitation has been interpreted as though expansion of the chest without active decompression is not required to read on the claim.  In other words, the claim is interpreted as allowing for active decompression to expand the chest. To positively recite the limitation and require that the expansion of the chest occurs without active decompression, it is suggested that the language be amended to read -- whereby the patient’s chest s without active decompression…--.
Claim 15, line 2 recites “the system”.  Since two instances of “a system” have been recited in claim 11, as discussed above, the limitation is indefinite as it is not clear to which system is being referred.
Claim 16 recites the term “can” in line 13 (“whereby the patient’s chest can expand without active decompression”) which could be interpreted as an optional limitation.  Thus, the claim scope is indefinite since it is not clear whether or not the limitation following the term is required.  For purposes of examination, the limitation has s without active decompression…--.
Claims 2-10, 12-14, and 17-20 are rejected based solely on their dependency to rejected base claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belalcazar (US 2015/0231028).
As to claim 1, Belalcazar discloses a mechanical cardiopulmonary resuscitation ("CPR") device (Fig. 7, paragraph [0076]), comprising: a piston (plunger 708, Fig. 7, paragraph [0076]); a driver (actuator 706, Fig. 7, paragraph [0076]) coupled to the piston 708 configured to extend and retract the piston 708; and a controller 704 (Fig. 7, paragraph [0076]) configured to cause the driver 706 during a session to at least: position the piston 708 at a reference position (the starting position where the piston/plunger 708 contacts the chest, paragraph [0115]); extend the piston 708 from the reference position to a compression position to compress a chest of a patient (compression step 802, Fig. 8, paragraph [0077]); return the piston 708 from the compression position to the reference position (end of chest compression, step 804, paragraph [0077]); retract the piston from the reference position to a retreat position, wherein the retreat position includes the piston at a distance away from the reference position (paragraph [0077] describes that the plunger 708 is lifted “off from the patient” at the end of chest compression; thus, during this step 804, the piston/plunger 708 will pass through the starting/reference position where it just contacts the chest and is further lifted off the chest to a retreat position where the piston is positioned some distance away from the chest) whereby the patient's chest can expand without active decompression of the patient's chest beyond the chest's natural resting position (paragraph [0077] describes that the decompressions can be active or passive, see “optionally active decompressions” and that the plunger/piston 708 is lifted “off the chest during decompression), further wherein the piston 708 is retracted to the retreat position 
As to claim 2, Belalcazar discloses that the controller 704 is further configured to cause the driver 706 to: retract the piston 708 to the retreat position after each return to the reference position from the compression position (upon the decompression phases, the piston/plunger 708 is lifted “off from the patient”, paragraph [0077]).  
As to claim 4, Belalcazar discloses that the controller is further configured to: initiate a ventilation pause, wherein during the ventilation pause the piston is not extended to the compression position and the piston is retracted to the retreat position (compression cycle is paused and airway valve is open at state 405 (Fig. 4E) at instant t5, 505 in Fig. 5, paragraph [0072]).  
As to claim 6, Belalcazar discloses that retraction of the piston from the reference positon to the retreat position includes an application of five pounds or less of force (since the piston/plunger 708 moves from just contacting the chest to being moved off the patient, no force is applied to the patient’s chest, see paragraph [0077]).  
As to claim 11, Belalcazar discloses a non-transitory computer-readable storage medium storing one or more programs (paragraph [0077] describes a microprocessor that implements a control sequence) which, when executed by at least one processor 704 of a system (Fig. 7) to assist a rescuer to perform, during a session, successive cardiopulmonary resuscitation ("CPR") compressions on a chest of a patient by using a 
.  
Claims 1, 2, 7-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson et al. (US 9,713,568).
As to claim 1, Nilsson discloses a mechanical cardiopulmonary resuscitation ("CPR") device 100 (see Figs. 1A, 1B, Abstract), comprising: a piston 126 (col. 4, ln. 34-35); a driver (within main portion 121, see col. 4, ln. 38-41) coupled to the piston 126 configured to extend and retract the piston 126 (driving component within main portion 121, such as a motor or actuator, see col. 4, ln. 38-41); and a controller (within main portion 121, see col. 4, ln. 43-50) configured to cause the driver during a session to at least: position the piston at a reference position 230, 430 (see Figs. 2F, 4A-4E, and col. 6, ln. 6-15; see also col. 6, ln. 40-50 which further describes the reference position as being close to the natural resting position of the patient’s chest); extend the piston from the reference position 230, 430 to a compression position 431 (Fig. 4B) to compress a chest of a patient (col. 8, ln. 53-60); return the piston from the compression position to the reference position 430 (see Fig. 4C, col. 8, ln. 60-63); retract the piston from the reference position 430 to a retreat position 432 (Fig. 4D, col. 8, ln. 64 - col. 9, ln. 5), wherein the retreat position includes the piston at a distance 432 away from the reference position 430 (see Fig. 4D, col. 8, ln. 64 - col. 9, ln. 5) whereby the patient's chest can expand without active decompression of the patient's chest beyond the 
As to claim 2, Nilsson discloses that the controller is further configured to cause the driver to: retract the piston to the retreat position after each return to the reference position from the compression position (upon each decompression phase of the cycle, which is repeated any number of times in a session, Fig. 4D, col. 9, ln. 9-11).  
As to claim 7, Nilsson discloses that the distance away is less than 6 centimeters from the reference position (since a user can enter the height 432 of the decompressions (and thus, the distance away from the reference position), the controller is configured to position the piston less than 6 cm away from the reference position in the decompression phase, see col. 9, ln. 1-5; see also col. 2, ln. 19-21 which describes that the torso can be lifted up to 10% beyond the natural resting position).  
As to claim 8, Nilsson discloses that the distance away is at least 3 centimeters from the reference position (since a user can enter the height 432 of the decompressions (and thus, the distance away from the reference position), the controller is configured to position the piston at least 3 cm away from the reference 
As to claim 9, Nilsson discloses that the distance away is approximately 1 centimeter from the reference position (since a user can enter the height 432 of the decompressions (and thus, the distance away from the reference position), the controller is configured to position the piston approximately 1 cm away from the reference position in the decompression phase, see col. 9, ln. 1-5; see also col. 2, ln. 19-21 which describes that the torso can be lifted up to 10% beyond the natural resting position).
As to claim 11, Nilsson discloses a non-transitory computer-readable storage medium (col. 13, ln. 1-12) storing one or more programs which, when executed by at least one processor of a system to assist a rescuer to perform, during a session, successive cardiopulmonary resuscitation ("CPR") compressions on a chest of a patient by using a system (Fig. 1A, Fig. 1B) that includes a piston 126 and a driver (within main portion 121, see col. 4, ln. 38-41), the programs result in operations comprising: positioning the piston at a reference position 230, 430 (see Figs. 2F, 4A-4E, and col. 6, ln. 6-15; see also col. 6, ln. 40-50 which further describes the reference position as being close to the natural resting position of the patient’s chest); extending the piston from the reference position 230, 430 to a compression position 431 (Fig. 4B) to compress a chest of a patient (col. 8, ln. 53-60); returning the piston from the compression position to the reference position 430 (see Fig. 4C, col. 8, ln. 60-63); retracting the piston from the reference position 430 to a retreat position 432 (Fig. 4D, col. 8, ln. 64 - col. 9, ln. 5), wherein the retreat position includes the piston at a distance 
As to claim 12, Nilsson discloses that the programs result in operations further comprising: retracting the piston to the retreat position after each return to the reference position from the compression position (upon each decompression phase of the cycle, which is repeated any number of times in a session, Fig. 4D, col. 9, ln. 9-11).  
Claims 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman et al. (US 2002/0177793).
As to claim 16, Sherman discloses a mechanical cardiopulmonary resuscitation ("CPR") device (Figs. 15-19 and 25, Abstract), comprising: a compression belt 64; a driver 62 (motor in motor box 62, paragraph [0094], see also Fig. 25, paragraph [0105]) coupled to the compression belt 64 configured to tighten and loosen the compression belt 64 about a chest of a patient 80 (paragraphs [0094],[0109]); and a controller (computer module 70, Fig. 25, paragraph [0105]) configured to cause the driver during a 
As to claim 17, Sherman discloses that the controller is further configured to: loosen the compression belt to the retreat position after each return to the reference position from the compression position (medical personnel can vary the number of cycles between respiration pauses via a remote control (see paragraph [0093]); thus the controller is configured to initiate a ventilation pause, in which the belt is loosened to the retreat position, after each cycle upon the direction of a medical personnel).  
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Balalcazar (US 2015/0231028), in view of Banville et al. (US 2012/0016279).
As to claim 3, Balalcazar discloses the claimed invention except that the controller is further configured to: initiate a check pause, wherein during the check pause the piston is not extended to the compression position and the piston is retracted to the retreat position.  

As to claim 13, Balalcazar discloses the claimed invention except that the programs result in operations further comprising: initiating a check pause, wherein during the check pause the piston is not extended to the compression position and the piston is retracted to the retreat position.  However, Banville teaches initiating a check pause (sample detection pauses) in between successive compressions (Fig. 5A, paragraphs [0055]-[0056]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the programs of Balalcazar so that they are configured to initiate a check pause in between successive compressions, as taught by Banville, in order to allow certain parameters to be measured which require the patient’s chest to remain stationary, see paragraph [0056]).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Balalcazar (US 2015/0231028), in view of Sturdivant (US 2016/0213560).
As to claim 5, Balalcazar discloses the claimed invention except a user interface configured to receive a selection of a pause mode, wherein the controller is configured to generate a pause signal when the selection of the pause mode is received and further configured to cause the driver to retract the piston to the retreat position. 

As to claim 15, Balalcazar discloses the claimed invention except that the system further includes a user interface configured to receive a selection of a pause mode, wherein the programs result in operations further comprising: generating a pause signal when the selection of the pause mode is received and retracting the piston to the retreat position.  
However, Sturdivant teaches a user interface having a pause mode selection, which pauses the chest compressions (touch screen interface where the user can control the CPR device to pause compressions, see paragraphs [0021],[0034]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the system of Balalcazar to include a user interface with a pause mode selection, as taught by Sturdivant, in order to provide the operator with an option to manually pause the compressions when needed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 9,713,568), in view of Freeman (US 2014/0094724).
As to claim 10, Nilsson discloses a suction cup 222 attached to a piston end 221 (see Fig. 2A, col. 5, ln. 12-13), but lacks detailed description as to the limitation that the suction cup is removable attached to the piston end.  
However, Freeman teaches a CPR device having a suction cup (adapter 70 and compression pad 71, including suction cup(s) 76, see Figs. 9-12, paragraphs [0039]-[0040]) which is removably attached to a piston end 72 (plunger 72 and adapter 70 are removably attached via mating threads, keyed slots, frictional engagement, etc., Fig. 9, paragraph [0039]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Nilsson so that the suction cup is removable from the piston end, as taught by Freeman in order to allow for replacement of the individual parts.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (US 2002/0177793), in view of Banville et al. (US 2012/0016279).
As to claim 18, Sherman discloses the claimed invention except that the controller is further configured to: initiate a check pause, wherein during the check pause the compression belt is not tightened to the compression position and the compression belt is loosened to the retreat position.  
However, Banville teaches initiating a check pause (sample detection pauses) in between successive compressions (Fig. 5A, paragraphs [0055]-[0056]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the device of Sherman so that the controller is configured to initiate a check .
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (US 2002/0177793), in view of Sturdivant (US 2016/0213560).
As to claim 20, Sherman discloses that a user can vary the number of cycles between respiration pauses via remote control (see paragraph [0093]), but lacks detailed description as to a user interface configured to receive a selection of a pause mode, wherein the controller is configured to generate a pause signal when the selection of the pause mode is received and cause the driver to loosen the compression belt to the retreat position.  
However, Sturdivant teaches a user interface having a pause mode selection, which pauses the chest compressions (touch screen interface where the user can control the CPR device to pause compressions, see paragraphs [0021],[0034]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the CPR device of Sherman to include a user interface with a pause mode selection, as taught by Sturdivant, in order to provide the operator with an option to more immediately pause the compressions, as needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palazzolo et al. (US 2004/0082888) and Peeters et al. (US 2016/0157739) each disclose a CPR device initiating a ventilation pause and/or a check pause. Aelen et al. (2013/0218056) discloses a CPR device where a chest pad is allowed to rise with the chest above a reference point during a ventilation pause V (Fig. 4, paragraph [0063]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785